5 F.3d 537NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Evelyn A. HOWERTON, Plaintiff-Appellant,v.MONTANA INSURANCE, Defendant-Appellee.
No. 92-35080.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 3, 1993.*Decided Sept. 8, 1993.

Appeal from the United States District Court for the District of Montana, D.C. No. CV-89-00194-PGH;  Paul G. Hatfield, Chief District Judge, Presiding.
D.Mont.
AFFIRMED.
Before:  WALLACE, Chief Judge, WRIGHT and NOONAN, Circuit Judges.


1
ORDER**


2
The judgment of the district court is affirmed for the reasons stated by the Chief District Judge in his Memorandum and Order of December 10, 1991.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3